
	
		I
		111th CONGRESS
		1st Session
		H. R. 938
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to restore
		  certain provisions relating to the definition of aggravated felony and other
		  provisions as they were before the enactment of the Illegal Immigration Reform
		  and Immigrant Responsibility Act of 1996.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Keeping Families Together Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Restoration of definition of
				aggravated felony (repeal of section 321 of IIRIRA).
					Sec. 3. Restoration of detention
				policy.
					Sec. 4. Repeal of time stop
				provisions.
					Sec. 5. Repeal of section
				101(a)(48).
					Sec. 6. Restoration of section
				212(c).
					Sec. 7. Restoration of judicial review
				provisions.
					Sec. 8. Post-proceeding relief for
				affected aliens.
				
			2.Restoration of
			 definition of aggravated felony (repeal of section 321 of IIRIRA)
			(a)In
			 generalEffective as if included in the enactment of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (division C of
			 Public Law 104–208), section 321 of such Act is repealed and the provisions of
			 law amended by such section are restored as if such section had not been
			 enacted.
			(b)Restoration of
			 rightsAny alien whose legal permanent resident status,
			 application for permanent residence, or application for cancellation of
			 removal, was affected by the changes in the definition of aggravated
			 felony made by such section 321 may apply to the Secretary of Homeland
			 Security to be considered for adjustment of status or cancellation of removal
			 in conformance with the provisions of section 101(a)(43) of the
			 Immigration and Nationality Act, as
			 restored by subsection (a).
			3.Restoration of
			 detention policy
			(a)In
			 generalSection 236(c) of the Immigration and Nationality Act (8 U.S.C.
			 1226(c)) is amended to read as follows:
				
					(c)Detention of
				criminal aliens
						(1)In
				generalThe Secretary of Homeland Security shall take into
				custody any alien convicted of an aggravated felony upon release of the alien
				(regardless of whether or not such release is on parole, supervised release, or
				probation, and regardless of the possibility of rearrest or further confinement
				in respect of the same offense). Notwithstanding subsection (a) or section
				241(a) but subject to paragraph (2), the Secretary of Homeland Security shall
				not release such felon from custody.
						(2)Non-releaseThe
				Secretary of Homeland Security may not release from custody any who has been
				convicted of an aggravated felony, either before or after a determination of
				removability, unless—
							(A)(i)the alien was lawfully
				admitted, or
								(ii)the alien was not lawfully
				admitted but the alien cannot be removed because the designated country of
				removal will not accept the alien; and
								(B)the alien
				satisfies the Secretary of Homeland Security that the alien will not pose a
				danger to the safety of other persons or of property and is likely to appear
				for any scheduled
				proceeding.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall be effective as
			 if included in the Illegal Immigration Reform and Immigrant Responsibility Act
			 of 1996.
			4.Repeal of time
			 stop provisions
			(a)In
			 generalSection 240A(d) of the Immigration and Nationality Act (8 U.S.C.
			 1229b(d)) is repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) shall be effective as if
			 included in the enactment of subtitle A of title III of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996.
			5.Repeal of Section
			 101(a)(48)
			(a)In
			 generalParagraph (48) of section 101(a)(48) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)) is repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) shall take effect as if
			 included in the enactment of section 322(a) of the Illegal Immigration Reform
			 and Immigrant Responsibility Act of 1996.
			6.Restoration of
			 Section 212(c)
			(a)In
			 generalSection 212 of the Immigration and Nationality Act (8 U.S.C. 1182)
			 is amended by inserting after subsection (b) the following new
			 subsection:
				
					(c)Aliens lawfully
				admitted for permanent residence who temporarily proceeded abroad voluntarily
				and not under an order of deportation or removal, and who are returning to a
				lawful unrelinquished domicile of seven consecutive years, may be admitted in
				the discretion of the Secretary of Homeland Security without regard to the
				provisions of subsection (a) (other than paragraphs (3) and (10)(C)). Nothing
				contained in this subsection shall limit the authority of the Secretary of
				Homeland Security to exercise the discretion vested in him under section
				211(b). The first sentence of this subsection shall not apply to an alien who
				has been convicted of one or more aggravated felonies and has served for such
				felony or felonies a term of imprisonment of at least 5
				years.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies as of April 24,
			 1996, as if section 440(d) of the Antiterrorism and Effective Death Penalty Act
			 of 1996 (Public Law 104–132) and section 304(b) of Illegal Immigration Reform
			 and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208) had
			 not been enacted.
			7.Restoration of
			 judicial review provisions
			(a)In
			 generalSection 242 of the Immigration and Nationality Act (8 U.S.C. 1252)
			 is amended to read as follows:
				
					242.Judicial review of orders of removal(a)The procedure prescribed
				by, and all the provisions of chapter 158 of title 28, United States Code,
				shall apply to, and shall be the sole and exclusive procedure for, the judicial
				review of all final orders of removal heretofore or hereafter made against
				aliens within the United States pursuant to administrative proceedings under
				section 240 of this Act or comparable provisions of any prior Act, except
				that—
							(1)a petition for
				review may be filed not later than 90 days after the date of the issuance of
				the final removal order, or, in the case of an alien convicted of an aggravated
				felony not later than 30 days after the issuance of such order;
							(2)the venue of any
				petition for review under this section shall be in the judicial circuit in
				which the administrative proceedings before an immigration judge were conducted
				in whole or in part, or in the judicial circuit wherein is the residence, as
				defined in this Act, of the petitioner, but not in more than one
				circuit;
							(3)the action shall
				be brought against the Department of Homeland Security, as respondent. Service
				of the petition to review shall be made upon the Secretary of Homeland Security
				of the United States and upon the official of the Department of Homeland
				Security in charge of the district in which the office of the clerk of the
				court is located. The service of the petition for review upon such official of
				the Service shall stay the removal of the alien pending determination of the
				petition by the court, unless the court otherwise directs or unless the alien
				is convicted of an aggravated felony, in which case the Service shall not stay
				the removal of the alien pending determination of the petition of the court
				unless the court otherwise directs;
							(4)except as provided
				in clause (B) of paragraph (5) of this subsection, the petition shall be
				determined solely upon the administrative record upon which the removal order
				is based and the Secretary of Homeland Security’s findings of fact, if
				supported by reasonable, substantial, and probative evidence on the record
				considered as a whole, shall be conclusive;
							(5)whenever any
				petitioner, who seeks review of an order under this section, claims to be a
				national of the United States and makes a showing that his claim is not
				frivolous, the court shall (A) pass upon the issues presented when it appears
				from the pleadings and affidavits filed by the parties that no genuine issue of
				material fact is presented; or (B) where a genuine issue of material fact as to
				the petitioner’s nationality is presented, transfer the proceedings to a United
				States district court for the district where the petitioner has his residence
				for hearing de novo of the nationality claim and determination as if such
				proceedings were originally initiated in the district court under the
				provisions of section 2201 of title 28, United States Code. Any such petitioner
				shall not be entitled to have such issue determined under section 360(a) of
				this Act or otherwise;
							(6)whenever a
				petitioner seeks review of an order under this section, any review sought with
				respect to a motion to reopen or reconsider such an order shall be consolidated
				with the review of the order;
							(7)if the validity of
				a removal order has not been judicially determined, its validity may be
				challenged in a criminal proceeding against the alien for violation of
				subsection (a) or (b) of section 243 of this Act only by separate motion for
				judicial review before trial. Such motion shall be determined by the court
				without a jury and before the trial of the general issue. Whenever a claim to
				United States nationality is made in such motion, and in the opinion of the
				court, a genuine issue of material fact as to the alien’s nationality is
				presented, the court shall accord him a hearing de novo on the nationality
				claim and determine that issue as if proceedings had been initiated under the
				provisions of section 2201 of title 28, United States Code. Any such alien
				shall not be entitled to have such issue determined under section 360(a) of
				this Act or otherwise. If no such hearing de novo as to nationality is
				conducted, the determination shall be made solely upon the administrative
				record upon which the removal order is based and the Secretary of Homeland
				Security’s findings of fact, if supported by reasonable, substantial, and
				probative evidence on the record considered as a whole, shall be conclusive. If
				the removal order is held invalid, the court shall dismiss the indictment and
				the United States shall have the right to appeal to the court of appeals within
				30 days. The procedure on such appeals shall be as provided in the Federal
				rules of criminal procedure. No petition for review under this section may be
				filed by any alien during the pendency of a criminal proceeding against such
				alien for violation of subsection (a) or (b) of section 243 of this Act;
							(8)nothing in this
				section shall be construed to require the Secretary of Homeland Security to
				defer removal of an alien after the issuance of a removal order because of the
				right of judicial review of the order granted by this section, or to relieve
				any alien from compliance with subsections (a) and (b) of section 243 of this
				Act. Nothing contained in this section shall be construed to preclude the
				Secretary of Homeland Security from detaining or continuing to detain an alien
				or from taking the alien into custody pursuant to section 241 of this Act at
				any time after the issuance of a removal order;
							(9)it shall not be
				necessary to print the record or any part thereof, or the briefs, and the court
				shall review the proceedings on a typewritten record and on typewritten briefs;
				and
							(10)any alien held in
				custody pursuant to an order of removal may obtain judicial review thereof by
				habeas corpus proceedings.
							(b)Notwithstanding
				the provisions of any other law, any alien against whom a final order of
				removal has been made heretofore or hereafter under the provisions of section
				235 of this Act or comparable provisions of any prior Act may obtain judicial
				review of such order by habeas corpus proceedings and not otherwise.
						(c)An order of
				removal shall not be reviewed by any court if the alien has not exhausted the
				administrative remedies available to the alien as of right under the
				immigration laws and regulations or if the alien has departed from the United
				States after the issuance of the order. Every petition for review or for habeas
				corpus shall state whether the validity of the order has been upheld in any
				prior judicial proceeding, and, if so, the nature and date thereof, and the
				court in which such proceeding took place. No petition for review or for habeas
				corpus shall be entertained if the validity of the order has been previously
				determined in any civil or criminal proceeding, unless the petition presents
				grounds which the court finds could not have been presented in such prior
				proceeding, or the court finds that the remedy provided by such prior
				proceeding was inadequate or ineffective to test the validity of the
				order.
						(d)(1)A petition for review or
				for habeas corpus on behalf of an alien against whom a final order of removal
				has been issued pursuant to section 238(b) may challenge only—
								(A)whether the alien is in fact the alien
				described in the order;
								(B)whether the alien is in fact an alien
				described in section 238(b)(2);
								(C)whether the alien has been convicted
				of an aggravated felony and such conviction has become final; and
								(D)whether the alien was afforded the
				procedures required by section 238(b)(4).
								(2)No court shall have jurisdiction to
				review any issue other than an issue described in paragraph
				(1).
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply to determinations pending
			 on or after such date with respect to which—
				(1)a
			 final administrative decision has been/not been rendered as of such date;
			 or
				(2)such a decision has
			 been rendered but the period for seeking judicial review of the decision has
			 not expired.
				8.Post-proceeding
			 relief for affected aliens
			(a)In
			 generalNotwithstanding section 240(c)(6) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a(c)(6)) or any other limitation imposed by law on motions to reopen
			 removal proceedings, the Secretary of Homeland Security shall establish a
			 process (whether through permitting the reopening of a removal proceeding or
			 otherwise) under which an alien—
				(1)who is (or was) in
			 removal proceedings before the date of the enactment of this Act (whether or
			 not the alien has been removed as of such date); and
				(2)whose eligibility
			 for cancellation of removal has been established by this Act;
				may apply
			 (or reapply) for cancellation of removal under section 240A(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1229b(a)) as a beneficiary of the
			 relief provided under this Act.(b)ParoleThe
			 Secretary of Homeland Security should exercise the parole authority under
			 section 212(d)(5)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(d)(5)(A)) for the purpose of
			 permitting aliens removed from the United States to participate in the process
			 established under subsection (a).
			
